952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.John E. WRIGHT, Director of Montgomery County DetentionCenter;  Calvin A. Lightfoot, Director of Montgomery CountyDepartment of Corrections and Rehabilitation;  A.T. Hanulik,Individually and as a member of the Montgomery CountyDepartment of Corrections and Rehabilitation;  R. Green,Individually and as a member of the Montgomery CountyDepartment of Corrections and Rehabilitation, Defendants-Appellees.
No. 91-7683.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 6, 1991.Decided Jan. 21, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-90-1005-R, Norman P. Ramsey, District Judge.
Herman Joseph Jaindl, appellant pro se.
Clyde H. Sorrell, Linda D. Berk, Susan M. Kidd, County Attorney's Office for the County of Montgomery, Rockville, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Herman Joseph Jaindl filed this appeal from the district court's order granting partial summary judgment against him in his civil action filed pursuant to 42 U.S.C. § 1983 (1988).   Appellees have filed a motion to dismiss the appeal as moot because the parties have entered into an agreement settling the claims raised in Jaindl's complaint.   Jaindl has consented to the dismissal of the appeal.   Therefore, we dismiss the appeal as moot.   See Kennedy v. Block, 784 F.2d 1220, 1222 (4th Cir.1986).


2
The grant of partial summary judgment by the district court presents no res judicata concerns.   See Warner Bros., Inc. v. American Broadcasting Cos., 720 F.2d 231, 245 n. 11 (2d Cir.1983).   Accordingly, we grant the motion to dismiss and dismiss the appeal rather than remanding the action to the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.